Case 5:20-cv-00818-E Document 24 Filed 03/01/21 Page 1 of 1 Page ID #:780



 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
 9
10   PEDRO GOLLAZ,                            )   Case No.: 5:20-cv-00818-E
                                              )    __________ ORDER AWARDING
11                Plaintiff,                  )   {PROPOSED}
                                              )   EQUAL ACCESS TO JUSTICE ACT
12         vs.                                )   ATTORNEY FEES AND EXPENSES
                                              )   PURSUANT TO 28 U.S.C. § 2412(d)
13   ANDREW SAUL,                             )   AND COSTS PURSUANT TO 28
     Commissioner of Social Security,         )   U.S.C. § 1920
14                                            )
                  Defendant                   )
15                                            )
                                              )
16
17         Based upon the parties’ Stipulation for the Award and Payment of Equal
18   Access to Justice Act Fees, Costs, and Expenses:
19         IT IS ORDERED that fees and expenses in the amount of $2,750.00 as
20   authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
21   awarded subject to the terms of the Stipulation.
22   DATE: March 1, 2021
23                                     /s/ Charles F. Eick
                               ___________________________________
                               THE HONORABLE CHARLES F. EICK
24                             UNITED STATES MAGISTRATE JUDGE
25
26

                                             -1-
